DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 are rejected under 35 U.S.C. 102a(1) as being anticipated by Kessler, US 8113013 B2.  Kessler discloses a necklace accessory having a clothing fastener (magnet 25), a decorative element (pendant 35 with a magnet 20 for connecting to magnet 25) configured to removably attach (which has been determine to have the meaning, as outlined in the interview summary of 4/22/22, to mean that the decorative element is completely separable from the clothing fastener, i.e., there is no physical connection between the clothing fastener and the decorative element when they are separated) to the clothing fastener and a necklace fastener (magnet 20) attached to a flexible length of material (cord connecting magnet 20 to magnet 25, which attaches to the pendant’s (35) magnet 20) extending from the clothing fastener. Kessler’s necklace system, including the necklace accessory, is capable of performing all the intended functions of connecting to a shirt and preventing rotation of the necklace. Please see the annotated drawing on the subsequent page for a mapping of the claim language to the elements of the reference.
Regarding claim 12, the specification discloses that the magnetic fastening between the clothing fastener and the decorative element snaps together.  The claim requires that the clothing fastener is configured to snap onto the decorative element.  Kessler discloses a magnetic clothing fastener and a magnetic decorative element that magnetically connect to one other, which according the specification, is a snapping action.   Therefore, Kessler discloses the clothing fastener configured to snap onto the decorative element.

    PNG
    media_image1.png
    761
    597
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677